





























WALGREEN CO.


LONG-TERM PERFORMANCE INCENTIVE PLAN


(Effective January 10, 2007)




--------------------------------------------------------------------------------




WALGREEN CO.
LONG-TERM PERFORMANCE INCENTIVE PLAN
(Effective January 10, 2007)




TABLE OF CONTENTS





 
 
 
 
     Page
 
Section 1. 
 
 
History and Purpose 
 
 
1 
 
 
Section 2. 
 
 
Definitions 
 
 
1 
 
 
Section 3.
 
 
Administration 
 
 
2 
 
 
Section 4. 
 
 
Term of Plan/Common Stock Subject to Plan 
 
 
3 
 
 
Section 5. 
 
 
Eligibility 
 
 
3 
 
 
Section 6. 
 
 
Restricted Shares and Restricted Share Units 
 
 
3 
 
 
Section 7. 
 
 
Performance Units and Performance Share Units 
 
 
5 
 
 
Section 8. 
 
 
Performance-Based Award Provisions 
 
 
6 
 
 
Section 9. 
 
 
Non-Transferability of Awards 
 
 
6 
 
 
Section 10. 
 
 
Changes in Capitalization and Related Matters
 
 
6 
 
 
Section 11. 
 
 
Change of Control Provisions 
 
 
7 
 
 
Section 12. 
 
 
Amendment, Suspension and Termination 
 
 
8 
 
 
Section 13.
 
 
Miscellaneous 
 
 
8 
 




--------------------------------------------------------------------------------




WALGREEN CO.
LONG-TERM PERFORMANCE INCENTIVE PLAN
(Effective January 10, 2007)




1. History and Purpose. The purpose of the Walgreen Co. Long-Term Performance
Incentive Plan (the "Plan") is to further and promote the interests of Walgreen
Co., its Subsidiaries and its shareholders by enabling the Company and its
Subsidiaries to attract, retain and motivate key employees or those who will
become key employees, and to align the interests of those individuals and the
Company's shareholders. To do this, the Plan offers performance-based incentive
awards and equity-based opportunities providing such key employees with a
proprietary interest in maximizing the growth, profitability and overall success
of the Company and its Subsidiaries. The Plan is a continuation and expansion of
the Walgreen Co. Restricted Performance Share Plan (the "Prior Plan"), which was
established by the Company as of September 1, 1980, and has been subsequently
amended from time to time.


2. Definitions. Unless the context clearly indicates otherwise, for purposes of
the Plan, the following terms shall have the following meanings:


2.1 "Award" means an award or grant made to a Participant under Sections 6
and/or 7 of the Plan.


2.2 "Award Agreement" means the agreement executed by a Participant pursuant to
Sections 3.2 and 13.7 of the Plan in connection with the granting of an Award.


2.3 "Board" means the Board of Directors of the Company, as constituted from
time to time.


2.4 "Code" means the Internal Revenue Code of 1986, as in effect and as amended
from time to time, or any successor statute thereto, together with any rules,
regulations and interpretations promulgated thereunder or with respect thereto.


2.5 "Committee" means the committee of the Board designated to administer the
Plan, as described in Section 3 of the Plan.


2.6 "Common Stock" means the Common Stock, par value $.078125 per share, of the
Company or any security of the Company issued by the Company in substitution or
exchange therefor.


2.7 "Company" means Walgreen Co., an Illinois corporation, or any successor
thereto.


2.8 "Disability" means disability as determined by the Committee in accordance
with standards and procedures similar to those under the applicable Company
long-term disability plan, if any. At any time that the Company does not
maintain an applicable long-term disability plan, "Disability" shall mean any
physical or mental disability which is determined to be total and permanent by a
physician selected or relied upon in good faith by the Company.


2.9 "Exchange Act" means the Securities Exchange Act of 1934, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.


2.10 "Fair Market Value" means, with respect to any date, the closing price on
the New York Stock Exchange--Composite Transactions Tape on the last preceding
date on which sales of shares were reported.


2.11 "Participant" means any individual who is selected from time to time under
Section 5 to receive an Award under the Plan.


2.12 "Performance Units" means the units granted under Section 7 of the Plan and
the relevant Award Agreement.


2.13 "Performance Share Units" means the share units granted under Section 7 of
the Plan and the relevant Award Agreement.


2.14 "Plan" means this Walgreen Co. Long-Term Performance Incentive Plan, as set
forth herein and as in effect and as amended from time to time (together with
any rules and regulations promulgated by the Committee with respect thereto).


2.15 "Restricted Shares" means an Award of restricted shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan and the relevant
Award Agreement.


2.16 "Restricted Share Units" means an Award of restricted share units granted
pursuant to the provisions of Section 6 of the Plan and the relevant Award
Agreement.


2.17 "Retirement" means the voluntary retirement in good standing by the
Participant from active employment with the Company and its Subsidiaries on or
after the attainment of age 55, subject to the approval of the Committee.


2.18 "Subsidiary(ies)" means any corporation (other than the Company) in an
unbroken chain of corporations, including and beginning with the Company, if
each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain.


3. Administration.


3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board of Directors.


3.2 Plan Administration and Plan Rules. The Committee is authorized to construe
and interpret the Plan and to promulgate, amend and rescind rules and
regulations relating to the implementation, administration and maintenance of
the Plan. Subject to the terms and conditions of the Plan, the Committee shall
make all determinations necessary or advisable for the implementation,
administration and maintenance of the Plan including, without limitation, (a)
selecting the Plan's Participants, (b) making Awards in such amounts and form as
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Committee shall deem appropriate, and (d)
correcting any technical defect(s) or technical omission(s), or reconciling any
technical inconsistency(ies), in the Plan and/or any Award Agreement. The
Committee may designate persons other than members of the Committee to carry out
the day-to-day ministerial administration of the Plan under such conditions and
limitations as it may prescribe, except that the Committee shall not delegate
its authority with regard to the selection for participation in the Plan and/or
the granting of any Awards to Participants who are subject to Section 16 of the
Exchange Act. The Committee may, in its sole discretion, delegate its authority
to one or more senior executive officers for the purpose of making Awards to
Participants who are not subject to Section 16 of the Exchange Act. The
Committee's determinations under the Plan need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Any determination, decision or action of the Committee in connection
with the construction, interpretation, administration, implementation or
maintenance of the Plan shall be final, conclusive and binding upon all
Participants and any person(s) claiming under or through any Participants. The
Company shall effect the granting of Awards under the Plan, in accordance with
the determinations made by the Committee, by execution of written agreements
and/or other instruments in such form as is approved by the Committee.


3.3 Liability Limitation. Neither the Board nor the Committee, nor any member of
either, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with the Plan (or any Award
Agreement), and the members of the Board and the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys' fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage which may be in effect from
time to time.




--------------------------------------------------------------------------------



4. Term of Plan/Common Stock Subject to Plan.


4.1 Term of the Plan. The Plan is effective as of January 10, 2007, upon
approval of the Company’s shareholders. The Plan shall continue in effect until
terminated, modified or amended in accordance with Section 12 of the Plan.


4.2 Common Stock. The maximum number of shares of Common Stock in respect of
which Awards may be granted or paid out under the Plan, subject to adjustment as
provided in this Section, as well as Section 4.3 and Section 10.2 of the Plan,
shall not exceed the total of 10,000,000 shares. Common Stock which may be
issued under the Plan may be either authorized and unissued shares or issued
shares which have been reacquired by the Company (in the open-market or in
private transactions) and which are being held as treasury shares. No fractional
shares of Common Stock shall be issued under the Plan.


4.3 Computation of Available Shares. For the purpose of computing the total
number of shares of Common Stock available for Awards under the Plan, there
shall be counted against the limitations set forth in Section 4.2 of the Plan
(subject to the remainder of this Section and Section 10.2) the number of shares
of Common Stock issued under grants of Restricted Shares pursuant to Section 6
of the Plan and the maximum number of shares of Common Stock issued under
payments of Restricted Share Units pursuant to Section 6 of the Plan and
Performance Units and Performance Share Units pursuant to Section 7 of the Plan,
in each case determined as of the date on which such Awards are granted, or
issued, as applicable. If any Awards expire unexercised or are forfeited,
surrendered, cancelled, terminated or settled in cash in lieu of Common Stock,
the shares of Common Stock which were theretofore subject (or potentially
subject) to such Awards shall again be available for Awards under the Plan to
the extent of such expiration, forfeiture, surrender, cancellation, termination
or settlement of such Awards. In addition, any shares of Common Stock exchanged
or otherwise used by a Participant as full or partial payment for an Award
(including any shares withheld or deducted for tax withholding purposes), and
any shares covered by an Award which is settled in cash shall be added to the
shares available for Awards under the Plan.


5. Eligibility. Individuals eligible for Awards under the Plan shall consist of
key employees and officers, or those who will become key employees or officers,
of the Company and/or its Subsidiaries whose performance or contribution, in the
sole discretion of the Committee, benefits or will benefit the Company or any
Subsidiary.


6. Restricted Shares and Restricted Share Units.


6.1 Terms and Conditions. Grants of Restricted Shares and Restricted Share Units
shall be subject to the terms and conditions set forth in this Section 6 and any
additional terms and conditions, not inconsistent with the express terms and
provisions of the Plan, as the Committee shall set forth in the relevant Award
Agreement. Restricted Shares and Restricted Share Units may be granted alone or
in addition to any other Awards under the Plan. Restricted Share Units shall be
similar to Restricted Shares, except that no shares will be actually granted on
the date of the Award. Subject to the terms of the Plan, the Committee shall
determine the number of Restricted Shares and Restricted Share Units to be
granted to a Participant, and the Committee may provide or impose different
terms and conditions on any particular Restricted Share or Restricted Share
Units grant made to any Participant. With respect to each Participant receiving
an Award of Restricted Shares, a stock certificate (or certificates) shall be
issued or held in book entry form. If issued, such stock certificate(s) shall be
registered in the name of such Participant, shall be accompanied by a stock
power duly executed by such Participant, and shall bear, among other required
legends, the following legend:


"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the Walgreen Co. Long-Term Performance Incentive
Plan and an Award Agreement entered into between the registered owner hereof and
Walgreen Co. Copies of such Plan and Award Agreement are on file in the office
of the Secretary of Walgreen Co., 200 Wilmot Road, Deerfield, IL 60015. Walgreen
Co. will furnish to the recordholder of the certificate, without charge and upon
written request at its principal place of business, a copy of such Plan and
Award Agreement. Walgreen Co. reserves the right to refuse to record the
transfer of this certificate until all such restrictions are satisfied, all such
terms are complied with and all such conditions are satisfied."


Such stock certificate(s) evidencing such shares shall, in the sole discretion
of the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.


6.2 Restricted Share Grants. A grant of Restricted Shares is an Award of shares
of Common Stock granted to a Participant, subject to such restrictions, terms
and conditions as the Committee deems appropriate, including, without
limitation, (a) restrictions on the sale, assignment, transfer, hypothecation or
other disposition of such shares, (b) the requirement that the Participant
deposit such shares with the Company while such shares are subject to such
restrictions, and (c) the requirement that such shares be forfeited upon
termination of employment for specified reasons within a specified period of
time or for other reasons (including, without limitation, the failure to achieve
designated performance goals). A grant of Restricted Share Units shall contain
similar restrictions, terms and conditions, to the extent appropriate.


6.3 Restriction Period. In accordance with Sections 6.1 and 6.2 of the Plan and
unless otherwise determined by the Committee (in its sole discretion) at any
time and from time to time, Restricted Shares and Restricted Share Units shall
only become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares and Restricted Share Units,
if any, as the Committee may establish in the relevant Award Agreement (the
"Restriction Period"). During the Restriction Period, such stock shall be and
remain unvested and a Participant may not sell, assign, transfer, pledge,
encumber or otherwise dispose of or hypothecate such Award. Upon satisfaction of
the vesting schedule and any other applicable restrictions, terms and
conditions, the Participant shall be entitled to receive payment of the
Restricted Shares and Restricted Share Units or a portion thereof, as the case
may be, as provided in Section 6.4 of the Plan. As determined by the Committee,
the Award Agreement shall set forth any provisions regarding accelerated vesting
of an Award upon termination of employment for Retirement, Disability, death or
other special circumstances.


6.4 Payment of Restricted Share and Restricted Share Unit Grants. After the
satisfaction and/or lapse of the restrictions, terms and conditions established
by the Committee in respect of a grant of Restricted Shares, a stock
certificate, without the legend set forth in Section 6.1 of the Plan, for the
number of shares of Common Stock which are no longer subject (or deemed subject)
to such restrictions, terms and conditions shall, as soon as practicable
thereafter, be delivered to the Participant. After the satisfaction and/or lapse
of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Share Units, the earned Restricted Share Units
may be paid in cash, shares of Common Stock (per the procedures spelled out
above) or any combination thereof, as determined by the Committee.


6.5 Shareholder Rights. A Participant shall have, with respect to the shares of
Common Stock underlying a grant of Restricted Shares (but not under Restricted
Share Units), all of the rights of a shareholder of such stock (except as such
rights are limited or restricted under the Plan or in the relevant Award
Agreement). Any stock dividends paid in respect of unvested Restricted Shares
shall be treated as additional Restricted Shares and shall be subject to the
same restrictions and other terms and conditions that apply to the unvested
Restricted Shares in respect of which such stock dividends are issued.


6.6 Dividend Equivalents. Restricted Share Units may, in the sole discretion of
the Committee and if provided for in the relevant Award Agreement, earn dividend
equivalents. In respect of any such Restricted Share Units which are outstanding
on a dividend record date for Common Stock, the Participant shall be credited
with an amount equal to the amount of cash or stock dividends that would have
been paid on the shares of Common Stock covered by such Restricted Share Units
had such covered shares been issued and outstanding on such dividend record
date. The Committee shall establish such rules and procedures governing the
crediting of such dividend equivalents, including, without limitation, the
amount, the timing, form of payment and payment contingencies and/or
restrictions of such dividend equivalents, as it deems appropriate or necessary.




--------------------------------------------------------------------------------



7. Performance Units and Performance Share Units.


7.1 Terms and Conditions. Performance Units and Performance Share Units shall be
subject to the terms and conditions set forth in this Section 7 and any
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall set forth in the relevant Award Agreement.


7.2 Performance Unit Grants. A Performance Unit is an Award of units (with each
unit representing such monetary amount or value as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a
portion thereof) in the event certain performance criteria or other conditions
are not met within a designated period of time. A Performance Share Unit is a
Performance Unit (with each unit representing one or more shares of Common
Stock).


7.3 Grants. Performance Units and Performance Share Units may be granted alone
or in addition to any other Awards under the Plan. Subject to the terms of the
Plan, the Committee shall determine the number of Performance Units and
Performance Share Units to be granted to a Participant, and the Committee may
impose different terms and conditions on any particular Performance Units and
Performance Share Units granted to any Participant. Subject to any restrictions
that may apply to performance-based awards under Section 8 and Code Section
162(m) referenced therein, the Committee may issue pro-rated Performance Unit
and Performance Share Unit grants and/or adjust previously granted Awards on a
pro-rated basis for Participants who become eligible under the Plan during a
Performance Period or whose eligibility level changes during a Performance
Period.


7.4 Performance Goals and Performance Periods. A Participant receiving a grant
of Performance Units and Performance Share Units shall only earn into and be
entitled to payment in respect of such Award if the Company and/or the
Participant achieves certain performance goals (the "Performance Goals") during
and in respect of a designated performance period (the "Performance Period").
The Performance Goals and the Performance Period shall be established by the
Committee, in its sole discretion. The Committee shall establish Performance
Goals for each Performance Period prior to, or as soon as practicable after, the
commencement of such Performance Period. The Committee shall also establish a
schedule or schedules for Performance Units and Performance Share Units setting
forth the portion of the Award which will be earned or forfeited based on the
degree of achievement, or lack thereof, of the Performance Goals at the end of
the relevant Performance Period. In setting Performance Goals, the Committee may
use such performance measures as it deems appropriate, subject to the
limitations contained in Section 8.1 of the Plan with respect to
performance-based Awards. Such performance measures shall be defined as to their
respective components and meaning by the Committee (in its sole discretion).
Subject to the limitations contained in Section 8.1 of the Plan with respect to
performance-based Awards, during any Performance Period, the Committee shall
have the authority to adjust the Performance Goals and/or the Performance Period
in such manner as the Committee, in its sole discretion, deems appropriate at
any time and from time to time. At the discretion of the Committee, Participants
holding Performance Share Units may be entitled to receive dividend equivalents
with respect to the dividends declared, subject to any restrictions determined
by the Committee.


7.5 Payment of Units. With respect to each Performance Unit and Performance
Share Unit, the Participant shall, if the applicable Performance Goals have been
achieved, or partially achieved, as determined by the Committee in its sole
discretion, by the Company and/or the Participant during the relevant
Performance Period, be entitled to receive payment in an amount equal to the
designated value of each Performance Unit and Performance Share Unit times the
number of such units so earned. Payment in settlement of earned Performance
Units and Performance Share Unit shall be made as soon as practicable following
the conclusion of the respective Performance Period in cash, in unrestricted
Common Stock, in Restricted Shares, in Restricted Share Units, in restricted
cash, or in any combination thereof, as the Committee in its sole discretion,
shall determine and provide in the relevant Award Agreement. As determined by
the Committee, the Award Agreement shall set forth any provisions regarding the
extent of payment or non-payment of an Award in the event the Participant does
not remain employed for the entire Performance Period, including any special
provisions covering termination of employment for Retirement, Disability, death
or other special circumstances.


8. Performance-Based Award Provisions.


8.1 Performance-Based Awards. Performance Units, Performance Share Units,
Restricted Shares, and Restricted Share Units subject to performance criteria
that are intended to be "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code shall be paid solely on account of the
attainment of one or more pre-established, objective performance goals within
the meaning of Section 162(m) and the regulations thereunder. For any Award that
is intended to be qualified performance-based compensation, the performance
goals shall be the attainment of pre-established levels of (or pre-established
changes or improvements in) any of net sales, net income, market price per
share, earnings per share, return on equity, return on invested capital, cash
flow, discounted cash flow, cumulative cash flow, operating profit, gross or
pre-tax profits, post-tax profits, gross or net margins, consolidated net
income, unit sales volume, economic value added, costs, improvements in
financial ratings, regulatory compliance, achievement of balance sheet or income
statement objectives, market or category share, total return to shareholders
equity (including both the market value of the Company’s stock and dividends
thereon) and the extent to which strategic and business goals are met. The
payout of any such Award to a Covered Employee may be reduced, but not
increased, based on the degree of attainment of other performance criteria or
otherwise at the discretion of the Committee. For purposes of the Plan, "Covered
Employee" has the same meaning as set forth in Section 162(m) of the Code.


8.2 Maximum Yearly Awards. The maximum annual Common Stock amount in this
Section 8.2 is subject to adjustment under Section 10.2 and is subject to the
Plan maximum under Sections 4.2 and 4.3. The maximum amount payable in respect
of Performance Units, Performance Share Units, Restricted Shares, and Restricted
Stock Units in any fiscal year may not exceed 250,000 shares of Common Stock (or
the then equivalent Fair Market Value thereof) in the case of any individual
Participant.


9. Non-transferability of Awards. Unless otherwise provided in the Award
Agreement, no Award under the Plan or any Award Agreement, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession. No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant's
debts, judgments, alimony, or separate maintenance.


10. Changes in Capitalization and Related Matters.


10.1 No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company's or any Subsidiary's capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company's or any Subsidiary's capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company's or any Subsidiary's assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers, shareholders or agents of the Company or any
Subsidiary, as a result of any such action.


10.2 Recapitalization Adjustments. In the event of any change (increase or
decrease) in the outstanding shares of the Company by reason of a stock
dividend, recapitalization, merger, consolidation, stock split, split up, spin
off, combination or exchange of shares, reorganization, liquidation, or other
change in corporate capitalization, the aggregate number and class of shares
available under the Plan, the number and class of shares subject to any
outstanding Award under the Plan, the share limit set forth in Section 8.2 of
the Plan, and the aggregate number and class of shares that may be issued
pursuant to any other provision of the Plan that is expressed in terms of a
specified number of shares or that may be issued pursuant to any grant hereunder
shall be appropriately and proportionately adjusted by the Committee to prevent
dilution or enlargement of rights and preserve the value of outstanding awards;
provided that fractional Shares shall be rounded to the nearest whole Share. The
Committee’s determination shall be final and conclusive.


11. Change of Control Provisions.


11.1 Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:


(i) The restrictions and deferral limitations applicable to any Restricted
Shares and Restricted Share Units shall lapse, and such Restricted Shares and
Restricted Share Units shall become free of all restrictions and become fully
vested and transferable;


(ii) All Performance Units and Performance Share Units shall be considered to be
earned and payable at target values, and any other restrictions shall lapse and
such Performance Units and Performance Share Units shall be settled in cash
(with the value being determined by the Committee, in its sole discretion) as
promptly as is practicable; and


(iii) The Committee may also make additional adjustments and/or settlements of
outstanding Awards as it deems appropriate and consistent with the Plan's
purposes.


11.2 Definition of Change in Control. For purposes of the Plan, a "Change in
Control" shall mean the happening of any of the following events:


(i) An acquisition after the date hereof by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (a) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Stock") or (b)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); excluding, however, the following: (1)
any acquisition directly from the Company, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company or approved by the Incumbent Board
(as defined below), (2) any acquisition by the Company, (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company, (4) any acquisition by an
underwriter temporarily holding Company securities pursuant to an offering of
such securities, or (5) any acquisition pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (iii) of this Section 11.2; or


(ii) A change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or


(iii) Consummation of a reorganization, merger or consolidation (or similar
transaction), a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
("Corporate Transaction"); in each case, unless immediately following such
Corporate Transaction (1) all or substantially all of the individuals and
entities who are the beneficial owners, respectively, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed prior to the
Corporate Transaction, and (3) individuals who were members of the Incumbent
Board at the time of the Board's approval of the execution of the initial
agreement providing for such Corporate Transaction will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or


(iv) The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.


12. Amendment, Suspension and Termination. The Board may suspend or terminate
the Plan (or any portion thereof) at any time and may amend the Plan at any time
and from time to time in such respects as the Board may deem advisable to ensure
that any and all Awards conform to or otherwise reflect any change in applicable
laws or regulations, or to permit the Company or the Participants to benefit
from any change in applicable laws or regulations, or in any other respect the
Board may deem to be in the best interests of the Company or any Subsidiary. No
such amendment, suspension or termination shall (a) subject to Section 13.6,
materially adversely affect the rights of any Participant under any outstanding
Performance Units, Performance Share Units, Restricted Share or Restricted Share
Unit grants, without the consent of such Participant, or (b) except as
contemplated by Section 11, increase the number of shares available for Awards
pursuant to Section 4.2 without shareholder approval. In addition, the Company
will obtain shareholder approval of any modification of the Plan or Awards to
the extent required by applicable laws or regulations or the regulations of any
stock exchange or similar organization governing the listing of Common Stock.


13. Miscellaneous.


13.1 Tax Withholding. The Company shall have the right to deduct from any
payment or settlement under the Plan, including, without limitation, the
delivery, transfer or vesting of any Common Stock or Restricted Shares, any
federal, state, local or other taxes of any kind which the Committee, in its
sole discretion, deems necessary to be withheld to comply with the Code and/or
any other applicable law, rule or regulation. Shares of Common Stock may be used
to satisfy any such tax withholding. Such Common Stock shall be valued based on
the Fair Market Value of such stock as of the date the tax withholding is
required to be made, such date to be determined by the Committee. In addition,
the Company shall have the right to require payment from a Participant to cover
any applicable withholding or other employment taxes due upon any payment or
settlement under the Plan.


13.2 No Right to Employment. Neither the adoption of the Plan, the granting of
any Award, nor the execution of any Award Agreement, shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, nor shall it interfere in any
way with the right, if any, of the Company or any Subsidiary to terminate the
employment of any employee at any time for any reason.


13.3 Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such Award
Agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.


13.4 Payments to a Trust. The Committee is authorized to cause to be established
a trust agreement or several trust agreements or similar arrangements from which
the Committee may make payments of amounts due or to become due to any
Participants under the Plan.


13.5 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant's compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary unless expressly
provided in such other plans or arrangements, or except where the Committee
expressly determines in writing that inclusion of an Award or portion of an
Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
competitive annual base salary or other cash compensation. Awards under the Plan
may be made in addition to, in combination with, or as alternatives to, grants,
awards or payments under any other plans or arrangements of the Company or its
Subsidiaries. The existence of the Plan notwithstanding, the Company or any
Subsidiary may adopt such other compensation plans or programs and additional
compensation arrangements as it deems necessary to attract, retain and motivate
employees.


13.6 Listing, Registration and Other Legal Compliance. No Awards or shares of
the Common Stock shall be required to be issued or granted under the Plan unless
legal counsel for the Company shall be satisfied that such issuance or grant
will be in compliance with all applicable securities laws and regulations and
any other applicable laws or regulations. The Committee may require, as a
condition of any payment or share issuance, that certain agreements,
undertakings, representations, certificates, and/or information, as the
Committee may deem necessary or advisable, be executed or provided to the
Company to assure compliance with all such applicable laws or regulations.
Certificates for shares of the Restricted Shares and/or Common Stock delivered
under the Plan may be subject to such stock-transfer orders and such other
restrictions as the Committee may deem advisable under the rules, regulations,
or other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable laws. In
addition, if, at any time specified herein (or in any Award Agreement or
otherwise) for (a) the making of any Award, or the making of any determination,
(b) the issuance or other distribution of Restricted Shares and/or Common Stock,
or (c) the payment of amounts to or through a Participant with respect to any
Award, any law, rule, regulation or other requirement of any governmental
authority or agency shall require either the Company, any Subsidiary or any
Participant (or any estate, designated beneficiary or other legal representative
thereof) to take any action in connection with any such determination, any such
shares to be issued or distributed, any such payment, or the making of any such
determination, as the case may be, shall be deferred until such required action
is taken. With respect to persons subject to Section 16 of the Exchange Act,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the Exchange Act. In addition, the
Company or Committee may, at the time of grant or thereafter, impose additional
or different conditions or take other actions with respect to Awards made to
Participants in countries outside of the United States of America, to the extent
required or made advisable by applicable laws and regulations.


13.7 Award Agreements. Each Participant receiving an Award under the Plan may
enter into an Award Agreement with the Company in a form specified by the
Committee. Each such Participant shall then agree to the restrictions, terms and
conditions of the Award set forth therein and in the Plan.


13.8 Designation of Beneficiary. Each Participant to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to receive any
payment which under the terms of the Plan and the relevant Award Agreement may
become payable on or after the Participant's death. At any time, and from time
to time, any such designation may be changed or cancelled by the Participant
without the consent of any such beneficiary. Any such designation, change or
cancellation must be on a form provided for that purpose by the Committee and
shall not be effective until received by the Committee. If no beneficiary has
been designated by a deceased Participant, or if the designated beneficiaries
have predeceased the Participant, the beneficiary shall be the Participant's
estate. If the Participant designates more than one beneficiary, any payments
under the Plan to such beneficiaries shall be made in equal shares unless the
Participant has expressly designated otherwise, in which case the payments shall
be made in the shares designated by the Participant.


13.9 Leaves of Absence/Transfers. The Committee shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Plan in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Committee may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary. If a Participant transfers within the Company,
or to or from any Subsidiary, such Participant shall not be deemed to have
terminated employment as a result of such transfers.


    13.10 Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to the principles of conflict of laws thereof. Any titles and
headings herein are for reference purposes only, and shall in no way limit,
define or otherwise affect the meaning, construction or interpretation of any
provisions of the Plan.

